IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 1996


WALTER J . MANULA,
          Petitioner and Appellant,
     v.
MIKE MAHONEY, Warden of the Montana
State Prison, Department of Corrections.
CRAIG THOMAS, Executive Secretary,
BOARD OF PARDONS, et al.,
          Respondents and Respondents.



APPEAL FROM:   District Court of the Fifth Judicial District,
               In and for the County of Beaverhead,
               The Honorable Frank M. Davis, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Walter J. Manula, Pro Se, Deer Lodge, Montana
          For Respondents:
               Hon. Joseph P. Mazurek, Attorney General,
               Jennifer Anders, Ass't Attorney General,
               Helena, Montana
               Lois Adams, Legal Counsel, Department of Corrections
               and Human Services, Helena, Montana
               Calvin J. Erb, Deputy County Attorney, Dillon,
               Montana


                             Submitted on Briefs:   November 14, 1996
                                         ~ ~ ~ i d ~ d : 10, 1996
                                                 December
Filed:
Justice Karla M. Gray delivered the Opinion of the Court


     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1995 Internal Operating Rules, the following decision shall not be
cited as precedent and shall be published by its filing as a public
document with the Clerk of the Supreme Court and by a report of its
result to State Reporter Publishing Company and West Publishing
Company.
     Walter J. Manula (Manula), appearing pro se, appeals from the
order of the Fifth Judicial District Court, Beaverhead County,
denying his petition for postconviction relief. We affirm.
     The sole issue on appeal is whether the District Court erred
in concluding that Manula was not entitled to the relief he
requested and in denying his petition for postconviction relief on
that basis.
     In August of 1990, the State of Montana (State) charged Manula
with having committed the felony offenses of sexual intercourse
without consent and aggravated kidnapping (the initial charges).
The State subsequently charged Manula with additional felonies
allegedly committed while he was free on bond after entering not
guilty pleas to the initial charges, including sexual intercourse
without consent and aggravated kidnapping (the second charges).
Manula pleaded not guilty to the second charges in October of 1990.
A jury convicted him of the second charges in the summer of 1991.
     Prior to sentencing on the second charges, Manula and the
State entered into a plea bargain agreement to dispose of the
initial charges. Among other things, Manula agreed not to appeal
his convictions on the second charges in return for specific
sentencing recommendations by the State on both the initial and
second charges.   Manula executed an Acknowledgement of Waiver of
Rights by Plea of Guilty regarding the initial charges and entered
Alford pleas on those charges.
     In October of 1991, the District Court accepted Manula's
guilty pleas on the initial charges. The court adopted the terms
of the plea agreement and sentenced Manula, on all charges, to 40
years' imprisonment with the last 20 years suspended on conditions.
     In October of 1993, Manula filed a petition for postconviction
relief with this Court alleging, among other things, a denial of
his right to appeal, by reason of his attorney's failure to file an
appeal, and    ineffective assistance of   counsel.    Relying   on
decisions from the United States Court of Appeals for the Ninth
Circuit and other courts, we determined that a waiver of the right
to appeal is not invalid so long as the waiver is done voluntarily,
intelligently and with understanding of the consequences. Petition
of Manula     (1993), 263 Mont.   166, 168, 866 P.2d 1127, 1128
(citations omitted).    In Manula's   case, his execution of the
Acknowledgement of Waiver of Rights which contained an express
waiver of the right to appeal, together with the district court's
specific inquiry about the waiver, established that the waiver was
done voluntarily, intelligently and with understanding of the
consequences. On that basis, we held that Manula had effectively
waived his right of direct appeal. Petition of Manula, 866 P.2d at
1129.
     With regard to Manula's      other claims for postconviction
relief, we looked to the procedural bar contained in       §   46-21-
105(2), MCA.   Under that statute, a postconviction petitioner who
has been afforded a direct appeal is precluded from raising grounds
for relief via postconviction proceedings that could reasonably
have been raised on direct appeal. Petition of Manula, 866 P.2d at
1129. Applied to Manula's circumstances, we determined that he had
been afforded a direct appeal but voluntarily waived his right to
take the   appeal.    On that basis, we     held   that Manula    was
procedurally barred under   §   46-21-105 , MCA, from raising the
                                         (2)
other claims contained in his petition for postconviction relief.
Petition of Manula, 866 P.2d at 1129.
     Manula filed the petition for postconviction relief presently
at issue on March 29, 1996, pursuant to     §   46-21-101, MCA.    He
sought modification of the sentencing order on both the initial and
second charges which was filed October 7, 1991, with regard to an
alleged ambiguity in that order relating to completion of the
sexual offender program at the Montana State Prison. The District
Court denied his petition and Manula appeals.
     Did the District Court err in concluding that Manula was
     not entitled to the relief sought and in denying his
     petition for postconviction relief on that basis?
     We review conclusions of law contained in a district court's
denial of a petition for postconviction relief to determine whether
the court's interpretation of the law is correct.    State v. Baker
(1995), 272 Mont. 273, 280, 901 P.2d 54, 58.
        Postconviction relief proceedings in Montana are governed by
statute. Manula's petition was filed under            §   46-21-101, MCA, the
statute generally authorizing petitions for postconviction relief.
In addition, Manula's petition was timely filed pursuant to              §   46-
21-102, MCA, which requires such a petition to be filed "within 5
years of the date of the conviction."
        However,   §   46-21-105 , MCA, provides in pertinent part that
                                (1)
all grounds for relief claimed by a petitioner for postconviction
relief must be raised in the original or amended petition. Section
46-21-105(I), MCA, also provides that grounds for relief not so
raised "are waived unless the court on hearing a subsequent
petition finds grounds for relief that could not reasonably have
been raised in the original or amended petition."                 As discussed
above, Manula filed a petition for postconviction relief with this
Court in 1993. That petition did not raise the grounds for relief
raised in Manula's current petition which relate to the sentencing
order     entered      in   1991,   and   Manula   advances   no    reasonable
explanation why they could not have been raised in his original
petition. Accordingly, we conclude that Manula's claim for relief
relating to the 1991 sentencing order is barred by            §   46-21-105(1),
MCA .
        We hold that the District Court did not err in concluding that
Manula was not entitled to the relief requested and in denying his
petition for postconviction relief on that basis.
        Affirmed.
W e concur: